Attorney for respondent has moved to withdraw as counsel in this case but has been unable to notify respondent of his motion by ordinary methods. Accordingly, respondent’s attorney shall insert or cause to be inserted within the next ten (10) days in two (2) newspapers of statewide circulation in the State of Rhode Island a legal notice setting forth his motion to withdraw from this case. After publication of said notice, the attorney will submit to this Court proof of publication in affidavit form. Court will then further entertain motion to withdraw.